Citation Nr: 1608458	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-32 948	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to service-connected bilateral knee and right hip disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In particular, in a March 2012 decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.

As support for this claim, the Veteran testified at a videoconference hearing in January 2013 before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

The Board remanded this claim for a low back disorder in February 2013 for further development and consideration, including especially for an addendum medical nexus opinion regarding its etiology.  The Board also took jurisdiction of the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2011), since derivative of a claim for extension of a temporary 100 percent rating for the right knee disability, which the Board granted in that same February 2013 decision.

Regrettably, however, the Board must again remand these claims for service connection for a low back disorder and for a TDIU because they require even more development before being decided on appeal.

This appeal has been processed using the Veterans Benefits Management System (VBMS), so entirely electronically, to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

Note also this appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Additional VA treatment records obtained by the Agency of Original Jurisdiction (AOJ) after the prior January 2013 remand show the Veteran applied for disability benefits from the Social Security Administration (SSA) and is receiving Supplemental Security Income (SSI) from the SSA.  These records may be relevant to his VA claims that are at issue in this appeal, so they must be obtained before deciding these claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Also, as concerning the Veteran's derivative TDIU claim, the Board sees that he was last afforded VA examinations for his service-connected left knee disability in September 2010, for his right knee disability in February 2011, for his right quadriceps disability in May 2011, and for his right hip disability in September 2013.  He needs to be provided a comprehensive VA examination for medical opinion regarding the collective or combined impact these disabilities have on his ability to obtain and retain substantially gainful employment.

Having said that, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10  (2015), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2015)."


It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.  

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

Accordingly, these claims are again REMANDED for the following still additional development and consideration: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the SSA records pertaining to the Veteran's claim for disability benefits and receipt of SSI from this other Federal Agency, including the medical records used in deciding his entitlement.  All attempts to obtain these additional records must be documented in the claims file.  Efforts to obtain these requested records should be ended only if it is concluded the records sought do not exist or that further efforts to obtain them would be futile.  Because these are Federal records, if they cannot be located or do not exist, the Veteran must be notified of this in writing once the required attempts to obtain them have been made.  38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Also procure all additional records of post-service treatment the Veteran has received, if relevant to this appeal.  The Board is particularly interested in records of treatment received at the VA Medical Centers (VAMCs) in Honolulu, Hawaii and West Lost Angeles, California.  If any such records identified by the Veteran are unavailable, he should be so informed, and notations of the unavailability of such records and regarding the attempts made to obtain them documented in the claims file.  All records obtained must be associated with the claims file so they, too, may be considered.

3.  After receipt of all additional records, whether from SSA, VA or elsewhere, schedule an additional VA compensation examination to determine the functional impact of the Veteran's service-connected disabilities - including especially on his employability.  To facilitate providing this necessary information and as part of the examination, the Veteran's claims file, including a complete copy of this remand, must be made available to the examiner for review.  All necessary testing and evaluation should be done and the results incorporated into the examination report to be associated with the claims file.

The examiner is specifically asked to discuss the effect of the Veteran's service-connected disabilities (those being left knee osteoarthritis, right hip condition, right knee fracture with degenerative joint disease, and atrophy of right quadriceps muscle) on his ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not taking into account his age or any non-service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

Explanatory rationale must be provided for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, the question is outside the scope of a medical professional conversant in VA practices or why a definitive response is not possible or feasible.  So merely saying he/she cannot respond will not suffice.

4.  Ensure the examination report complies with the directives of this REMAND in terms of answering the questions specifically asked and providing the required explanatory rationale.  If the report is insufficient, then return it to the examiner for all necessary additional information.  38 C.F.R. § 4.2.

5.  If the Veteran continues to not meet the schedular criteria for a TDIU, meaning the threshold minimum requirements of 38 C.F.R. § 4.16(a), determine whether this claim nonetheless should be referred to the Director of the VA Compensation and Pension Service or other appropriate authority for extra-schedular consideration under § 4.16(b).

6.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

